DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Arguments
In view of the amendment to claim 1, the objection is withdrawn.  Remarks, 5.
On pages 6–7 of the Remarks, Applicant contends the combination of Lim and Kondo is deficient for failing to teach or suggest the feature added by amendment drawn to restricting the non-zero interpolation filter coefficients to be less than 8.  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Specifically, Ugur’s teaching (Ugur was provided by Applicant on the IDS dated 04/13/2022) drawn to reducing the filter length for smaller block sizes to reduce computational load is viewed as teaching or suggesting Applicant’s amended feature.  See rejection, infra.
Other claims are not argued separately.  Remarks, 7–8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2019/0268594 A1), Kondo (US 2019/0335191 A1), and Kemal Ugur et al., "CE3:  Interpolation filter with shorter tap-length for small PUs," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, Document JCTVC-F248, July 2011. (herein “Ugur”).
Regarding claim 1, the combination of Lim, Kondo, and Ugur teaches or suggests a video decoding method comprising:  determining an inter prediction mode of a current block when the current block is inter-predicted (Lim, ¶ 0840:  teaches determining a sample interpolation filter based on inter-prediction mode); when the inter prediction mode of the current block is an affine mode, determining a reference sample location to be referred to for decoding the current block using at least two motion vector predictors for at least two vertices among a plurality of vertices of the current block (Lim, ¶ 0841:  teaches determining a sample interpolation filter, and specifically parameters of the filter such as type of filter, filter coefficients, and filter taps based on the prediction mode being an affine mode; Kondo, ¶ 0002:  teaches affine motion compensation mode uses two motion vectors for two vertices); determining an interpolation filter among a plurality of interpolation filters according to whether an inter prediction mode of a sub block included in the current block is the affine mode based on the inter prediction mode of the current block or not and whether a size of the sub block included in the current block is a predetermined size or not (Lim, ¶ 0840:  teaches determining a sample interpolation filter, and specifically parameters of the filter such as type of filter, filter coefficients, and filter taps based on the prediction mode being an affine mode; Lim, ¶ 0022:  teaches whether filtering is performed is determined based on size of the block; Lim, ¶¶ 0079–0091:  teaches the units on which the techniques of the disclosure can be performed can include sub-units; Lim, ¶ 0838:  teaches filtering based on size; see also Lim, ¶‌ 0902:  teaching embodiments may be applied only within certain size ranges); applying the interpolation filter to a reconstructed reference sample corresponding to the reference sample location to generate a prediction block of the sub block (Lim, ¶ 0006:  teaches the filtering is performed on reference samples, which are reconstructed samples (e.g. Lim, ¶ 0017:  explains reconstructed samples are used as reference samples); Lim, ¶¶ 0079–0091:  teaches the units on which the techniques of the disclosure can be performed can include sub-units); and decoding the current block using the prediction block of the sub block (Lim, ¶¶ 0006 and 0017:  explains the decoder performs filtering on reference samples to generate decoded blocks; Examiner notes target block and current block are synonymous in the art (see Lim, ¶ 0070); Lim, ¶¶ 0079–0091:  teaches the units on which the techniques of the disclosure can be performed can include sub-units), wherein when the inter prediction mode of the sub block is the affine mode and the size of the sub block is the predetermined size, a number of non-zero filter coefficients of the determined interpolation filter is smaller than eight (Ugur, Introduction:  teaches using a smaller-tap filter (less than 8) for smaller sized coding units).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim, with those of Kondo, because Kondo (Kondo, ¶ 0002) is merely explaining what Lim means when Lim describes affine motion compensation (Lim, ¶ 0841).  In other words, Kondo is used as a definitional reference to explain how one skilled in the art would interpret Lim.  Thus, the combination represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim and Kondo used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim and Kondo, with those of Ugur, because as Ugur explains, the interpolation filter for small block sizes can be computationally expensive if not limited to, for example, a 4-tap filter length.  Thus, the combination represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim and Kondo used in this Office Action unless otherwise noted.
Claim 14 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481